966 A.2d 238 (2009)
290 Conn. 919
STATE OF CONNECTICUT
v.
Gregory CYRUS.
Supreme Court of Connecticut.
Decided March 5, 2009.
Harry Weller, senior assistant state's attorney, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 111 Conn.App. 482, 959 A.2d 1054 (2008) is granted, limited to the following issue:
"Did the Appellate Court correctly determine that the state did not have a reasonable and articulable suspicion to stop the defendant for driving with obstructed vision under General Statutes § 14-99f (c)?"
The Supreme Court docket number is SC 18326.